     Case 2:14-cv-00595-WBS-EFB Document 200 Filed 09/19/19 Page 1 of 3

 1    XAVIER BECERRA
      Attorney General of California
 2    EDWARD H. OCHOA
      Supervising Deputy Attorney General
 3    OLIVIA W. KARLIN, State Bar No. 150432
      LAURA J. ZUCKERMAN (Counsel for service)
 4    State Bar No. 161896
      Deputy Attorneys General
 5     1515 Clay Street, 20th Floor
       Oakland, CA 94612
 6     Telephone: (510) 879-1299
       Fax: (510) 622-2270
 7     E-mail: Laura.Zuckerman@doj.ca.gov
      Attorneys for Plaintiffs California
 8    Department of Toxic Substances Control and the
      Toxic Substances Control Account
 9
                            IN THE UNITED STATES DISTRICT COURT
10
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11
                                     SACRAMENTO DIVISION
12
13
14    CALIFORNIA DEPARTMENT OF TOXIC
      SUBSTANCES CONTROL and the TOXIC                 2:14-cv-00595-WBS-EFB
15    SUBSTANCES CONTROL ACCOUNT,
                                                  DECLARATION OF LAURA J.
16                                    Plaintiffs, ZUCKERMAN IN SUPPORT OF
                                                  PLAINTIFFS’ MEMORANDUM OF
                      v.                          POINTS AND AUTHORITIES IN
17                                                OPPOSITION TO TRAVELERS
                                                  INDEMNITY COMPANY’S EX PARTE
18                                                APPLICATION FOR AN ORDER TO
      JIM DOBBAS, INC., a California
19    corporation; CONTINENTAL RAIL, INC., CONTINUE HEARING ON MOTION FOR
      a Delaware corporation; DAVID VAN           DEFAULT JUDGMENT, OR,
      OVER, individually; PACIFIC WOOD            ALTERNATIVELY, FOR AN ORDER
20                                                SHORTENING TIME FOR HEARING ON
      PRESERVING, a dissolved California
      corporation; WEST COAST WOOD                TRAVELERS’ PROPOSED MOTION TO
21                                                INTERVENE AND TO VACATE
      PRESERVING, LLC., a Nevada limited
      liability company; and COLLINS &            DEFAULT
22
      AIKMAN PRODUCTS, LLC, a Delaware
23    limited liability company,                  Magistrate Judge Brennan

24                                     Defendants.

25    ______________________________________ Action Filed: March 3, 2014

26    AND RELATED COUNTERCLAIMS AND
      CROSS CLAIMS
27
                                                  1
28
     DECLARATION OF LAURA J. ZUCKERMAN IN SUPPORT OF PLAINTIFFS’ MEMORANDUM OF POINTS
     AND AUTHORITIES IN OPPOSITION TO TRAVELERS INDEMNITY COMPANY’S EX PARTE
     APPLICATION FOR AN ORDER TO CONTINUE HEARING ON MOTION FOR DEFAULT JUDGMENT (2:14-
     cv-00595-WBS-EFB)
     Case 2:14-cv-00595-WBS-EFB Document 200 Filed 09/19/19 Page 2 of 3

 1         I, Laura J. Zuckerman, declare:

 2         1.    I am a Deputy Attorney General with the California Department of Justice, Office of

 3   the Attorney General, and have been assigned to represent Plaintiffs the California Department of

 4   Toxic Substances Control and the Toxic Substances Control Account (collectively, “DTSC” or

 5   “Plaintiffs”) in this action. I make the following statements upon personal knowledge or upon my

 6   review of files that the Office of the Attorney General maintains in the regular course of business,

 7   and, if called as a witness, could testify competently to these statements. This declaration is made

 8   in support of Plaintiffs’ Memorandum of Points and Authorities in Opposition to Travelers

 9   Indemnity Company’s Application for an Order to Continue Hearing on Motion for Default

10   Judgment, or, Alternatively, for an Order Shortening Time for Hearing on Travelers’ Proposed

11   Motion to Intervene and to Vacate Default.

12         2.    The receiver for Defendant Collins & Aikman Products, LLC (“C&A Products” or

13   “Defendant”) filed a motion to terminate the receivership in the Delaware Court of Chancery on

14   April 9, 2019. A true and correct copy of the motion to terminate the receivership is attached

15   hereto as Exhibit A.

16         3.    Acting on behalf of the receiver, Mr. Brian Rostocki sent a letter to the Honorable

17   Andre G. Bouchard of the Delaware Court of Chancery on April 15, 2019. A true and correct

18   copy of this letter is attached hereto as Exhibit B.

19         4.    Exhibit C hereto is a true and correct copy of an e-mail sent by Laura Zuckerman to

20   Brian M. Rostocki, listing as cc’s Stephanie Q. Chadick, Olivia W. Karlin, Ed Ochoa, and Robin

21   McGinnis on April 11, 2019.

22         5.    Exhibit D hereto is a true and correct copy of the docket sheet for this action in the

23   Delaware Court of Chancery dated September 19, 2019.

24         6.    On July 25, 2018, Mr. Alexander Potente sent a letter to Olivia Karlin responding to

25   DTSC’s June 7, 2018 demand letter. A true and correct copy of this July 25 letter is attached

26   hereto as Exhibit E.

27                                                      2
28   DECLARATION OF LAURA J. ZUCKERMAN IN SUPPORT OF PLAINTIFFS’ MEMORANDUM OF POINTS
     AND AUTHORITIES IN OPPOSITION TO TRAVELERS INDEMNITY COMPANY’S EX PARTE
     APPLICATION FOR AN ORDER TO CONTINUE HEARING ON MOTION FOR DEFAULT JUDGMENT (2:14-
     cv-00595-WBS-EFB)
     Case 2:14-cv-00595-WBS-EFB Document 200 Filed 09/19/19 Page 3 of 3

 1        7.    On September 10, 2019, through its agent Arcina Risk Group, DTSC sent tenders and

 2   notification of the pending application for default judgment to a number of insurance companies.

 3        I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true

 4   and correct to the best of my knowledge and that this declaration was executed in Oakland,

 5   California, on September 19, 2019.

 6
 7                                            _____________________________

 8                                                LAURA J. ZUCKERMAN

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                   3
28   DECLARATION OF LAURA J. ZUCKERMAN IN SUPPORT OF PLAINTIFFS’ MEMORANDUM OF POINTS
     AND AUTHORITIES IN OPPOSITION TO TRAVELERS INDEMNITY COMPANY’S EX PARTE
     APPLICATION FOR AN ORDER TO CONTINUE HEARING ON MOTION FOR DEFAULT JUDGMENT (2:14-
     cv-00595-WBS-EFB)
